DECISION
This litigation involves the right to the matai name Tauese. Sefe filed for the name and Elekana filed an objection and became a candidate for the name himself.
For many years the law for the guidance of the High Court in the decision of matai name cases was to the effect that the name should go to the candidate with the best hereditary right. This law was abrogated in November 1937 when the Fono passed a resolution, later approved by the Governor, providing as follows:
That the High Court shall be guided by:—
a. The wish of the majority of .the family.
b. The forcefulness, character, personality and leadership of the candidate.
c. The best hereditary right in which the male and female descendants shall be equal in the family where this has been customary; otherwise, the male descendant shall prevail.
d. The value of the holder of the matai name to the Government of American Samoa.
We shall first consider the rights of the respective candidates on the issue of the wish of the majority of the *575family. It is very clear from the evidence that Sefe has a superior right on this issue. The petition signed by the members of the family in his behalf, and introduced in evidence, has 70 signatures on it. Elekana’s petition has only 20. The testimony of Elekana himself shows that at a family Fono held the night before the case was heard it was agreed by all present, with the possible exception of Elekana himself, that Sefe should have the name. At the beginning of the trial Elekana stated that at the above Fono it was also agreed that he was to withdraw his objection at the opening of the trial the next morning, but later changed his mind after talking with his father.
In the light of what transpired at the family Fono, coupled with the fact that 70 signed for Sefe and only 20 for Elekana, there is no doubt whatever that the majority of the family desire Sefe as the matai.
 On the issue of forcefulness, character, personality and leadership, the opinion of the court from the evidence is that Sefe has more capacity for leadership than Elekana. The evidence shows that last year Sefe cut three tons of copra while Elekana only cut one ton. It also appears that Sefe was an agent for the Board of Native Industry last year to collect tapa cloths in Manua, and that he collected two or three hundred every other month to send to Tutuila. Elekana has had some experience in building houses. Both attended Poyer School in Tutuila. Sefe graduated but Elekana quit before graduation because he was over age. Sefe attended the Teachers Institute for the L. M. S. after graduating from Poyer. There is no evidence that Elekana went to school after leaving Poyer. On account of Sefe’s superior education and greater industry we believe that his capacity for leadership is greater than that of Elekana. It follows therefore that Sefe’s right to the name on the second issue is superior to that of Elekana.
*576On the issue of best hereditary right, the evidence is to the effect that Sefe is a grandson through his mother of Tauese Fauato and that Elekana is the great grandson through his grandmother of Tauese Mataila; and that Tauese Mataila was a descendant of certain other Taueses. Elekana’s genealogy filed in the case and sworn to as correct by him at the trial shows that he has one eighth Tauese blood in his veins. Sefe is a grandson of a Tauese and therefore has one quarter Tauese blood in his veins, or twice as much as Elekana. The evidence shows that the Tauese blood in each of them comes through the female line. From the foregoing it is apparent that Sefe has a better hereditary right to the name than Elekana.
On the issue of value to the Government of American Samoa our conclusion from the testimony is that both candidates stand on substantially the same basis.
From what has already been said it is clear that Sefe is entitled to the name Tauese. He has the superior right because he prevails over Elekana on the first three issues, namely: 1. the wish of the majority of the family; 2. forcefulness, character, personality and leadership; and 3. the best hereditary right to the name.
The Clerk of the High Court will advise the Attorney General to register Sefe for the matai name Tauese. Costs of $25.00 are hereby assessed against Elekana, the same to be paid within 60 days.